Citation Nr: 0740666	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-39 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for hairy cell leukemia (HCL) as a result 
of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1969 to December 
1970.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.    


FINDING OF FACT

The veteran's HCL is related to service.  


CONCLUSION OF LAW

The veteran's HCL was incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claims for Service Connection

The veteran claims he is entitled to service connection for 
HCL.  He claims that exposure to herbicides while serving in 
Vietnam caused him to develop this disorder.  The RO denied 
the veteran's claim in the June 2003 rating decision on 
appeal.  For the reasons set forth below, the Board disagrees 
with that decision.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in active service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and who has 
one of the listed diseases under 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113, 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e) (2007).

First, the medical evidence demonstrates that the veteran has 
HCL.  Several HCL diagnoses are reflected in private and VA 
medical records dated from 1996.      

Second, the record demonstrates that the veteran served in 
Vietnam during the qualified period (he served there from 
January 1970 to December 1970).  

And third, the record contains medical evidence supporting 
the veteran's claim that his HCL is related to his presumed 
exposure to herbicides in Vietnam.  See 38 C.F.R. §§ 
3.309(e), 3.307(a)(6)(ii).  In February 2004, the veteran's 
private physician stated that, "given the association 
between Agent Orange and lymphoid malignancies," it is 
reasonable to associate the veteran's HCL and his herbicide 
exposure.  And in October 2007, VA received from an 
independent medical expert an opinion which characterized HCL 
as a chronic lymphocytic leukemia (which is noted on the list 
of diseases under 38 C.F.R. § 3.309(e)), and which found 
"certainly likely" a relationship between the veteran's HCL 
and his presumed herbicides exposure.    

Based on the evidence of record, the Board finds that the 
veteran is entitled to a presumption of service connection 
for HCL based on exposure to herbicide during service in 
Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e); see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).  


ORDER

Service connection for hairy cell leukemia is granted.     



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


